Citation Nr: 1302451	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-11 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for a patellofemoral spurring, left knee (claimed as left knee injury).

2.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2004 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted a noncompensable rating for patellofemoral spurring of the left knee and denied an increased rating for posttraumatic stress disorder. 

In June and July 2011, the Veteran raised claims for service connection for a dental disorder and a laryngeal fracture (claimed as a neck disability).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable rating greater than 10 percent for patellofemoral spurring of the left knee, and an increased rating for posttraumatic stress disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's service-connected left knee disability involves x-ray evidence of arthritis with a noncompensable range of motion.


CONCLUSION OF LAW

The criteria for a 10 percent rating for arthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003, 5010, 5260, 5261 (2012). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran is challenging the initial evaluation assigned following the grant of service connection for a left knee disability.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (providing that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  Accordingly, the Board finds that VA's duty to notify has been met.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the decision below, the Board grants a 10 percent rating for the service-connected left knee disability and remands the claim for further development to determine whether a rating in excess of 10 percent is warranted.  There is no prejudiced to the Veteran in the Board proceeding in this matter with respect to granting a higher 10 percent rating, as the duty to assist will be fulfilled by way of the Board's remand which follows this decision.

II. Increased Rating

a. Legal Criteria

Disability ratings are determined by applying a schedule of ratings that are based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

b. Analysis

The Veteran claims that his service-connected left knee disability is more severe than the current evaluation reflects.  The Veteran, through his representative, essentially indicates that while limitation of motion of his left knee is noncompensable under 38 C.F.R. § 4.71a, there is evidence of limitation of motion due to pain under 38 C.F.R. §§ 4.40, 4.59.  See Informal Hearing Presentation, dated November 20, 2012.  He thus requests a 10 percent evaluation for his left knee disability be granted under degenerative arthritis.  Id.; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service treatment records are negative for any complaints, treatment, or diagnosis of any left knee disorder.  

The first complaint of left knee pain is reflected in an August 2007 VA treatment record, in which the Veteran indicated that his left knee pain started in service; he indicated that he had been prescribed physical therapy and non-steroidal anti-inflammatory drugs (NSAIDs), with no relief of pain.  He reported that pain was present when he ran or climbed stairs.  He did not notice any swelling.  

The Veteran was afforded a VA examination in April 2008.  He reported that while running in 2005, he twisted his knee and felt it pop.  He rated his left knee pain as an 11/10.  Although the examiner explained the pain scale, the Veteran insisted on a pain rating of 11/10.  He indicated that his left knee bothered him most when he tried to ascend and descend stairs.  He stated that x-rays were taken, however, they were normal.  He also stated that although he was given steroid injections, they provided little relief.  The examiner noted that the Veteran's knee did not swell, lock, or give-way.  

Physical inspection showed the Veteran had a normal gait.  Range of motion testing on the Veteran's left knee revealed that the Veteran had flexion of 130 degrees with no pain.  There was no objective evidence of pain with active motion of his left knee or pain on additional limitation of motion after repeated use.  He exhibited no palpable tenderness with the exception of some tenderness over the lateral collateral ligament.  Anterior and posterior drawer tests were negative; McMurray's and Lachmann's tests were negative.  The knee was stable to varus and valgus testing at both 0 and 30 degrees flexion.  There was no edema and patellar grind was equivocal.  The left knee x-ray noted minimal patellofemoral spurring; otherwise, the x-rays were unremarkable.  The examiner diagnosed the Veteran with chronic left knee lateral collateral ligament sprain.  

Thereafter, the record shows that in December 2008, the Veteran was seen by a VA orthopedic specialist.  The Veteran noted aggravation of his condition on running; he denied any episodes of creiptation, giving way, swelling or locking in his knee.  He reported localized pain in the lateral femoral condoyle as it flexed and extended with running.  On physical examination, it was noted that his quadriceps were well developed; there was no effusion, and mobility in the knee was found to be normal.  Review of knee films revealed good alignment; normal cartilage; and no evidence of tumor or infection in either of the soft tissue osseous structures.  A MRI showed collateral and cruciate ligaments, as well as menisci as intact; however, some fluid beneath the iliotibial band distally in the left knee was noted.  The examiner diagnosed the Veteran with iliotibial band syndrome of the left lower extremity.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's knee disability was rated under Diagnostic Code 5003-5260 for patellofemoral spurring of the left knee.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5003 in this case, is the diagnostic code for rating degenerative arthritis.  The second four digits after the hyphen, 5260 in this case, is the diagnostic code used to rate limitation of motion of the knee, or more specifically to rate flexion of the leg.

Degenerative arthritis established by x-ray findings is evaluated under Diagnostic Code 5003, which in turn is evaluated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the code, as in this case, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knees are considered major joints.  38 C.F.R. § 4.45.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees and a 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The Veteran's left knee disability may also be rated under various other diagnostic codes, including the following:

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees, a 20 percent rating is warranted when extension is limited to 15 degrees and a 30 percent rating is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

Moreover, the VA General Counsel has issued separate precedential opinions holding that the Veteran also may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998); See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The April 2008 VA examination report indicated flexion to 130 degrees.  The flexion findings warrant a noncompensable rating. 

The Board acknowledges the Veteran's complaints of pain in his left knee, specifically his limitation on running, and climbing and descending stairs.  However, even considering pain, the evidence still does not show motion limited to 45 degrees flexion, necessary to assign a separate 10 percent rating for limitation of flexion. 

In light of the evidence showing that the Veteran has pain, limitation of motion and arthritis, at least a 10 percent rating is warranted.  38 C.F.R. § § 4.59, 4.71a, Diagnostic Code 5003.  As previously noted, the Board is remanding the claim of whether a rating in excess of 10 percent is warranted.  


ORDER

An increased rating to 10 percent for patellofemoral spurring, left knee is granted.  


REMAND

The Veteran seeks increased initial rating for his service-connected left knee and PTSD disabilities.  In his February 2010 substantive appeal, the Veteran, through his representative, essentially contends that the symptomatology associated with his service-connected left knee condition and PTSD warrants higher evaluations.  

The Veteran's service-connected patellofemoral spurring of the left knee is currently rated under Diagnostic Code (DC) 5003-5260.  38 C.F.R. § 4.71a, DC 5260.  He reports constant problems with his left knee.  Specifically, he reports constant pain when he runs or goes up stairs; he also states that he has "pain on motion even with no weight on it."  See September 2008 Notice of Disagreement (NOD).  He stated his belief that he should be provided a higher rating.  The Board interprets this request, as a statement that his left knee symptoms have worsened.  Also, the Board notes that in addition to his service-connected left knee patellofemoral spurring disability, the Veteran has also been diagnosed with iliotibial band syndrome (IT Band Syndrome) of the left lower extremity.  See Orthopedic Outpatient Note, dated December 8, 2008.  The Veteran last underwent an examination of his left knee in April 2008.  In order to obtain a current disability picture of the Veteran's service-connected left knee disability, he should be scheduled for a VA examination.

The Veteran's service connected PTSD is currently rated under DC 9411.  This disability, along with all other mental disorders, is rated pursuant to the General Rating Formula for Mental Disorders (General Rating Formula).  He contends that he should be provided a 50 percent evaluation as he currently takes medication to control his intrusive thoughts and rage; has flashback problems, and has short-term memory loss.  See September 2008 NOD.  The Board interprets this request for an increased rating as an indication that his PTSD symptoms have worsened.  The record reflects that the Veteran last underwent a PTSD examination in May 2008.  

As the medical and lay evidence of record indicates that the Veteran's service connected PTSD and left knee disability may have increased in severity since his last VA examinations in 2008, the Board finds that a remand is necessary in order to schedule the Veteran for a contemporaneous VA examination to determine the current severity and all manifestations of his service connected left knee, and PTSD disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).  

Finally, it appears that pertinent VA and service treatment medical records may be outstanding.  The record shows that the Veteran has been receiving ongoing mental health treatment for his PTSD, and has indicated he has been prescribed physical therapy for his left knee pain.  See VA Treatment Note, dated, October 20, 2007.  However, no VA treatment records since December 2008 have been associated with the claims folder.  Moreover, in February 2009, the Veteran was recalled to active duty; as a result, his compensation benefits were stopped - service treatment records for this active period of service have not been associated with the record.  See Statement in Support of Claim, received March 4, 2009.  Thus, as it appears that there may be subsequent VA and service medical records containing information pertinent to the Veteran's claims, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, the Board notes that the July 2007 VCAA pertaining to the claim for PTSD was not adequate.  A corrective VCAA letter should be issued to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate VCAA letter concerning the claim for a higher rating for PTSD.

2.  Obtain and associate with the claims file any outstanding service and VA treatment records concerning the Veteran's PTSD, and left knee disorder, that are not already of record (i.e. since 2008).  The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and the VA facility should provide a negative response if records are not available.

3. Next, the Veteran should be afforded a VA examination to assess the current severity and all manifestations of his service connected left knee disability.  The claims file, including a copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records relating to his diagnosis of IT Band Syndrome.  Such tests as the examining physician deems necessary should be performed.  All findings should be reported in detail.  The examiner should specifically address the following: 

a) State whether it is at least as likely as not (at least a 50-50 probability) that 1) IT Band Syndrome is related to the Veteran's period of service, including any incidents or activity of service; 2) that  the Veteran's current diagnosis of IT Band Syndrome of the left knee extremity is caused by the Veteran's service-connected left knee patellofemoral spurring disability; and 3) If it is not caused by the service-connected left knee disability, address whether it aggravates such condition-whether it increases the severity of the disability beyond the natural progress of the disability.  

b) State whether it is possible to separate out symptoms associated with IT Band Syndrome from the Veteran's service-connected left knee disability.  If this is possible, such should be accomplished.

c) Report the Veteran's ranges of motion of the left knee in degrees.  

d) State whether there is evidence of lateral instability or subluxation of the left knee and if so, the severity of such instability and/or subluxation should be discussed.  In addressing this question, the examiner should specifically address all assertions made by the Veteran.  The examiner should address whether the Veteran could experience instability or subluxation of the knee even in the absence of objective medical evidence showing instability and/or subluxation, and if so, the level of severity should be addressed.  In other words, the examiner should state whether any instability or subluxation of the left knee is slight, moderate or severe.

e) State whether the left knee exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected left knee disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

f) Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

4.  Next, schedule the Veteran for a VA psychiatric examination.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, to include psychological testing, if deemed warranted.  Findings from all tests and/or studies must be made available to the requesting examiner prior to completion of his or her report.  The examiner should address the following:

a). Identify all symptoms associated with the service-connected PTSD.

b). For each symptom identified, state the impairment it causes concerning the Veteran's social and occupational adaptability.

c). Assign a Global Assessment of Functioning (GAF) score as it pertains to the Veteran's service-connected PTSD only.  Thereafter, explain the score's meaning.  

The examiner should set forth all examination findings, together with the complete rationale for all opinions expressed. 

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.655 (2012).  

6.  Then, after completing any further development as may be indicated by any information or evidence received, readjudicate the Veteran's claims.  Readjudicate based on the entirety of the evidence and with consideration of all relevant rating codes.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


